                                United States District Court
                                       District of New Mexico
UNITED STATES OF AMERICA,                                   AMENDED ORDER OF DETENTION PENDING
                                                                 PROBATION REVOCATION HEARING
        v.
                                                                                  Case Number: 13-CR-02225 MV
ZEBULUN SMITH


       In accordance with the Fed. R. Crim. P. 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), a detention hearing has
been held. I conclude that the following facts require the detention of the defendant pending a final revocation
hearing in this case.

                                                 Findings of Fact

    (1) The defendant is held in custody for violating probation or supervised release. See Fed. R. Crim. P.
        32.1(a)(1).
    (2) The Court held a preliminary hearing and found probable cause for some or all of allegations of violation
        of probation or supervised release. See Fed. R. Crim. P. 32.1(b)(1)(A).
    (3) At the detention hearing, the defendant did not establish, nor did the court find, by clear and convincing
        evidence that the defendant will not flee or pose a danger to any other person or to the community if
        released under 18 U.S.C. § 3142(b) (personal recognizance or unsecured appearance bond) or (c) (release
        on conditions) pending further proceedings. See Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1).
    (4) Additional findings or explanations: As stated on the record at the conclusion of the hearing, the
        evidence established probable cause that defendant came to the scene of an accident in which his twin
        sons were involved and brandished a gun and fired it to instill fear into the other people involved in the
        accident. The defendant previously violated his conditions of supervised release by beating his
        father-in-law, and he has at least one conviction for a violent crime and several convictions for
        drug-related offenses. Further, defendants’ sons are in the care of their stepmother, whom one son
        testified took good care of them. The defendant did not establish by clear and convincing evidence that
        he was not a danger to the community.

                                           ORDER OF DETENTION

       Therefore, pursuant to Fed. R. Crim. P. 32.1(a)(6), the defendant shall be and is ordered detained pending
a revocation hearing.

        The defendant is committed to the custody of the Attorney General or his designated representative for
confinement in a corrections facility pending a revocation hearing. The defendant shall be afforded a reasonable
opportunity for private consultation with defense counsel. On order of a court of the United States or on request
of an attorney for the Government, the person in charge of the corrections facility shall deliver the defendant to the
United States marshal for the purpose of an appearance in connection with a court proceeding.

Date:          3/16/2020



                                                       Laura Fashing, U.S. Magistrate Judge
